—Judgment, Supreme Court, New York County (Irving Lang, J.), rendered May 30, 1986, convicting defendant, after a jury trial, of two counts of robbery in the second degree (Penal Law § 160.10 [2] [b]) and sentencing him to concurrent indeterminate terms of from 4 to 8 years’ imprisonment, unanimously affirmed.
Defendant was convicted, together with codefendant Ellijah Bell* of the September 8, 1985 gunpoint robbery of complainants Kenneth Garcia and Allen Bryant on 159th Street, between Edgecomb Avenue and St. Nicholas Avenue in Manhattan.
On appeal, defendant argues that it was error for the court *474to have refused to admit a tape recording of a 911 telephone call made by Bryant approximately one-half hour after the robbery, in which he reported defendant’s presence as a prowler outside his building, without reporting that he had been robbed. We reject this claim, since the sole potential use of this evidence would have been to impeach Bryant’s credibility, and Bryant did not testify. Although defendant posits a hearsay analysis, to which the People respond, Bryant’s statement was clearly not being offered for the truth of its content —i.e., that there was a prowler in front of his building—and was, therefore, not hearsay. (People v Davis, 86 AD2d 542; Richardson, Evidence § 200 [Prince 10th ed].)
We further reject defendant’s contention that the trial court improperly admitted into evidence a gun found in his holding cell at the police precinct. The record sufficiently establishes a chain of connection between defendant and the gun, which, in addition, matched complainant Garcia’s description of the weapon utilized by the defendant during the robbery. Thus, it was reasonable to infer that this physical evidence was relevant to an issue in the case. (People v Mirenda, 23 NY2d 439, 453.) Concur—Kupferman, J. P., Ross, Asch, Kassal and Wallach, JJ.

 Bell’s conviction was affirmed by this court without opinion (143 AD2d 545, Iv denied 73 NY2d 889).